Citation Nr: 0724143	
Decision Date: 08/03/07    Archive Date: 08/15/07

DOCKET NO.  97-19 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left varicocele.

2.  Entitlement to service connection for temporomandibular 
joint syndrome (TMJ).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1975 to May 1979 
in the United States Army and from August 1981 to August 1985 
in the United States Navy.

Procedural history

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia which denied the veteran's claim of 
entitlement to service connection for a left varicocele.  In 
May 1997, the veteran perfected his appeal as to that issue.  

During the pendency of that appeal, the RO in San Diego, 
California, received the veteran's claim for service 
connection for TMJ.  A June 2002 rating decision denied the 
claim.  The veteran disagreed, and timely appealed.  The San 
Diego RO issued a supplemental statement of the case (SSOC) 
addressing both issues presently on appeal.

The record indicates that the veteran has once again moved, 
and that he now resides in Florida.  Pursuant to a VA Form 
119 dated February 8, 2006, it appears that the RO in St. 
Petersburg, Florida now has original jurisdiction.

In November 2005, the Board remanded the case in order to 
provide the veteran with the opportunity to attend a 
videoconference hearing as he had requested.  
In April 2006, the veteran waived his right to a hearing 
before the Board.

The Board denied both of the claims in a July 2006 decision.  
The veteran duly appealed to the United States Court of 
Appeals for Veterans Claims (the Court).  
In a March 2007 Order, the Court remanded the case to the 
Board compliance with the instructions contained in a 
February 2007 Joint Motion for Remand (the Joint Motion) 
filed by the veteran's attorney and counsel for the Secretary 
for Veterans Affairs.

FINDINGS OF FACT

1.  A preponderance of the medical and other evidence of 
record supports a conclusion that the veteran's left 
varicocele is unrelated to his military service. 

2.  A preponderance of the medical and other evidence of 
record supports a conclusion that the veteran's TMJ is 
unrelated to his military service. 


CONCLUSIONS OF LAW

1.  A left varicocele was not incurred in or aggravated by 
the veteran's military service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2006).

2.  TMJ was not incurred in or aggravated by the veteran's 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service connection for a 
left varicocele and TMJ.  He contends that he was injured in 
his groin in service in 1978 while playing basketball and 
that it led to his left varicocele disability.  He also 
contends that he was struck in the mouth by a ship's hatch 
during his service in the Navy, an injury he claims has 
resulted in TMJ.  

The Veterans Claims Assistance Act of 2000 (VCAA/Compliance 
with the Court Order)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate claims for VA benefits. The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

Notice

The Board's July 2006 decision contained an extensive 
discussion of the requirements of the VCAA's duty to notify 
[see  pages 3-9.]  Although the Court's July 2005 Order 
serves to vacate the Board's July 2006 denial and its legal 
efficacy, the Board's prior discussion nonetheless remains a 
matter of record, and one which was clearly provided to the 
veteran.  Examination of the now-vacated decision reveals 
that the Board clearly articulated the VCAA's notification 
requirements to the veteran.  

The Court-adopted Joint Motion did not identify any defect in 
the Board's July 2006 decision regarding the notification 
provisions of the VCAA.  Nor did the parties or the Court 
itself identify deficiencies with respect to VCAA notice 
compliance on the part of VA.

The Board is aware of the Court's often stated interest in 
conservation of judicial resources and in avoiding piecemeal 
litigation.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) ["Court will [not] review BVA decisions in a 
piecemeal fashion"]; Fugere v. Derwinski, 1 Vet. App. 103, 
105 (1990) ["[a]dvancing different arguments at successive 
stages of the appellate process does not serve the interests 
of the parties or the Court"].  In this case, neither party 
raised any concerns about any other provision of the VCAA.  
Nor did the Court.

Given the Court's injunction against piecemeal litigation, 
the Board is confident that other than that specifically 
identified in the Joint Motion, the notification portions of 
the VCAA are not an issue in this case.  That is, the Board 
believes that the law of the case is that there are no VCAA 
notification defects which have been raised by the veteran 
and which need be addressed by the Board.  Cf. Chisem v. 
Gober, 10 Vet. App. 526, 527-8 (1997) [under the "law of the 
case" doctrine, appellate courts generally will not review 
or reconsider issues that have already been decided in a 
previous appeal of the same case, and therefore, Board is not 
free to do anything contrary to the Court's prior action with 
respect to the same claim].

Subsequent to the Court's Order, on March 19, 2007, the Board 
wrote to the veteran, asking if there was any additional 
evidence and argument to submit.   This further satisfies the 
"give us everything you've got" provision contained in 
38 C.F.R. § 3.159 which was referenced by the Court in 
Pelegrini v. Principi, 
17 Vet. App. 412 (2004).  The veteran did not respond to the 
March 19, 2007 correspondence.  The veteran's representative 
filed a formal brief dated July 16, 2007.  The veteran's 
representative did not identify any VCAA notification 
problems in that document.  

It is abundantly clear from pleadings to the Court, the Joint 
Motion itself, and statements made to the Board that the 
veteran and his representative are fully aware of what is 
required under the VCAA.  See DelaCruz v. Principi, 15 Vet. 
App. 143, 149 (2001) [VCAA notice not required where there is 
no reasonable possibility that additional development will 
aid the veteran]; see also Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) [VA has no further duty to notify a veteran 
of the evidence needed to substantiate his claim, or to 
assist him in obtaining evidence, in that no reasonable 
possibility exists that any further assistance would aid him 
in substantiating his claim]. 

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

The Joint Motion essentially requires the Board to more 
specifically state the reasons and bases for a determination 
that VA had fully complied with the duty to assist the 
veteran pursuant to 38 U.S.C.A. § 5103A (West 2002).  The 
Joint Motion stated that the "Board noted that [the 
veteran's] service medical records (SMRs) were 'unavailable' 
but failed to address VA's heightened duty to assist in such 
cases."  Further, the Joint Motion stated that the "Board 
did not adequately discuss the steps taken to assist [the 
veteran] with the development of evidence in support of his 
claims given the fact that his SMRs were not available."  
See the Joint Motion at p. 2.  

Medical records pertaining to the veteran's first period of 
service, from May 1975 to May 1979, are contained in the 
claims folder.  Records from the second period of service, 
from August 1981 to August 1985, are missing.  The Board 
notes that despite multiple efforts to locate the veteran's 
service medical records pertaining to his second period of 
enlistment, no such records were found.  

The first requests for service records are dated July and 
August 1978, after the first period of enlistment but pre-
dating the veteran's second period of enlistment.  SMRs were 
obtained as a result of those requests.

With regard to the second period of enlistment, the record 
indicates in a document dated February 22, 1991, that the 
Navy Liaison Officer at the National Personnel Records Center 
reported in June 1991 that:

Attempts to locate the Navy medical records have 
not been successful.  A search of the files at the 
National Personnel Records Center and Naval Reserve 
Personnel Center indicates these naval records are 
not within their assets.

We have placed a copy of this letter and a large 
STOP ACTION CARD in the files at the National 
Personnel Records Center.  This card will alert 
personnel to forward the medical records to your 
office when they are found.

The veteran was first specifically informed that SMRs from 
his second period of enlistment could not be found in a 
letter dated August 14, 1991.  He was asked for additional 
information to assist VA in locating duplicate or alternate 
records.  In a response dated September 1991, the veteran 
indicated that was the last place he knew the records were 
stored.  

Another request was made by the RO in September 1991, and a 
response indicated only Army records (i.e., from the first 
period of service) were available.  A third request was made 
in October 1991, and a handwritten note on the document 
states: "suggest you contact NAVY agency for complete 
verification of NAVY service."  A November 1991 request was 
made and two handwritten notes were made on the document:

Other service appears to be Navy, submit another 
3101 to that branch for verify. 
All available SMRs were furnished to the VARO in 
San Diego, CA in 1978 under same claim #.

In a VA Form 9 received in May 1992, the veteran inquired 
what happened to his Navy SMRs.  Subsequently, a supplemental 
statement of the case informed the veteran of the history of 
steps taken to find the Navy SMRs.  

In a May 1993, the Board remanded the claim to the RO in part 
so that another attempt to be made to locate the missing Navy 
SMRs [the issue on appeal was not the same as those now on 
appeal].  A document of record dated September 1994 indicates 
that the request to the Navy for the SMRs was still pending.  
In a March 1996 rating decision, the RO indicated that 
"Naval service records cannot be located to show service 
incurrence."  

The veteran has been duly informed as to both the fact that 
the SMRs from his second period of service are missing and of 
VA's efforts to locate them.  In addition to the August 1991 
letter to the veteran and the May 1993 Board remand described 
above, the history of VA's attempts to obtain the SMRs from 
the veteran's second period of enlistment are described in a 
Board decision dated January 2003 (again involving issues 
different from those now on appeal) and thus were well known 
to the veteran.  See the Board's January 21, 2003 decision, 
page 7.  It is abundantly cleat that the veteran does not 
himself possess such records, nor can he provide any 
information concerning them.  

Based on the foregoing history, the Board believes that any 
further search for the missing SMRs would be an exercise in 
futility.  Cf. Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999) 
[VA's efforts to obtain service department records shall 
continue until the records are obtained or unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile].  

The veteran's service medical records dated between May 1975 
and May 1978 have been obtained, as well as an enlistment 
examination for the veteran's second period of active duty 
service dated in May 1981.  The veteran has contended that 
his left varicocele disability stems from a 1978 injury, 
during his first period of service; SMRs from that period are 
contained in the claims folder.  
  
The RO secured pertinent medical records from VA medical 
centers (VAMC) in San Diego, California and Miami, Florida.  
The Board finds that all identifiable post-service medical 
records have been obtained and are associated with the claims 
file, to include VA outpatient treatment records, reports of 
VA examinations, and private medical records from the Georgia 
Department of Human Resources and the San Diego County Health 
and Human Services Department.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2005).  In this case, the veteran has had 
numerous VA medical examinations and treatment for a variety 
of maladies.  The veteran was last examined in April 2005 
regarding his left varicocele disability, and was last 
examined in March 2003 regarding his TMJ disability. 

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claims.  As 
noted in the Introduction, the veteran waived his opportunity 
to testify at a video hearing.  

Accordingly, the Board will proceed to a decision on the 
merits.

Relevant Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R. § 3.303(d) (2006); Cosman v. Principi, 3 Vet. App. 
303, 305 (1992).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).


Analysis

Initial comments

The Board wishes to make it clear that it is aware of the 
Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 
394, 397 (1991), to the effect that a remand by the Court is 
not "merely for the purposes of rewriting the opinion so 
that it will superficially comply with the 'reasons or bases' 
requirement of 38 U.S.C.A. 
§ 7104(d)(1).  A remand is meant to entail a critical 
examination of the justification for the decision."  The 
Board's analysis has been undertaken with that obligation in 
mind.

As has been explained above, certain of the veteran's service 
medical records have been lost.  The Court has held that in 
cases where records once in the hands of the government are 
lost, the Board has a heightened obligation to explain its 
findings and conclusions and to consider carefully the 
benefit-of- the-doubt rule.  
See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). The 
Board's analysis of the veteran's claims has been undertaken 
with this heightened duty in mind.

The case law does not, however, lower the legal standard for 
proving a claim for service connection but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
appellant. 
See Russo v. Brown, 9 Vet. App. 46 (1996).

Moreover, there is no presumption, either in favor of the 
claimant or against VA, arising from missing records.  See 
Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) [the 
Court declined to apply an "adverse presumption" where 
records have been lost or destroyed while in Government 
control which would have required VA to disprove a claimant's 
allegation of injury or disease in service in these 
particular cases].

Service connection - left varicocele

The Board will address each Hickson element in turn.  
Regarding element (1), medical evidence of a current 
disability, the April 2005 VA examination report includes a 
diagnosis of left varicocele.  Thus, element one is 
satisfied.

Regarding element (2), evidence of an in-service medical 
injury or disease, the veteran's SMRs  show that he reported 
a groin injury on May 2, 1978, complaining that he had 
injured it playing basketball two days earlier.  The 
examining medical practitioner indicated that the veteran's 
right testicle was "traumatic upon pressure" and diagnosed 
the injury as a right testicle contusion.  

The Board wishes to make it clear that the veteran is now 
seeking service connection for a left testicle condition.  
Service connection has in fact been granted by VA for chronic 
epididymitis of the right testicle.

In his testimony, and in medical examinations, the veteran 
has maintained that the injury affected both testes.  See the 
RO hearing transcript, page 3.  However, the veteran's 
statement is contradicted by the contemporaneous medical 
evidence of record.  See Curry v. Brown, 7 Vet. App. 59, 68 
(1994) [contemporaneous evidence has greater probative value 
than history as reported by the veteran].  In addition to the 
SMRs, the report of a December 1978 VA examination, although 
identifying right testicle epididymitis, specifically 
described the left testicle as "normal".

The veteran has more recently reported to health care 
providers that he sustained an injury to his left testicle in 
1978.  See, e.g., a May 1997 report of VA outpatient 
treatment.  The Board finds these relatively recent 
statements to be self-serving and lacking credibility in 
light of the 1978 medical records, both the SMRs and the 
report of the VA examination.  

Thus, when the entire record is reviewed, the Board concludes 
that the most reliable evidence is the veteran's SMRs.  Those 
contemporaneous records specifically do not mention the 
veteran's left testicle or a varicocele condition.  A 
preponderance of the evidence is against the veteran's claim 
as to this point.  Accordingly, the Board finds that the 
claim fails because element (2) has not been met.

Regarding element (3), medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability, the only pertinent evidence is contained in an 
April 2005 VA examination report.  After reviewing the 
veteran's entire claims file, the examiner concluded that 
"the left varicocele and the chronic left testicular pain is 
less likely as not caused or a result of groin injury of May 
1978."  
The Board observes that this opinion appears to be congruent 
with the medical evidence of record, which as discussed above 
does not show a left testicle injury in service. 

To the extent that the veteran himself contends that 1978 
injury caused or resulted in his present condition, it is 
well established that lay persons without medical training, 
such as the veteran and his relatives, are not competent to 
attribute symptoms to a particular cause.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  

The veteran has had ample opportunity to provide competent 
medical nexus evidence in support of his claim.  He has not 
done so.  See 38 U.S.C.A. § 5107(a) (West 2002) [it is a 
claimant's responsibility to support a claim for VA 
benefits].

For those reasons, the Board finds that element (3) has also 
not been met, and the claim fails on that basis as well.

Service connection - TMJ

Regarding element (1), an August 2003 examination report 
states: 

pt [patient] complains of tmj pain.  clicking 
apparent upon opening and closing.  pt missing many 
teeth, no occlusion.  pt will need full mouth rehab 
in order to have proper occlusion and possibly 
relieve tmj problems.

The quoted record, liberally interpreted, indicates that TMJ 
currently exists.

Giving the veteran the benefit of the doubt, the Board finds 
that element (1) has been satisfied.

With regard to element (2), the veteran contends that he was 
injured in the mouth when a ship's hatch door struck him 
during his second enlistment period.  As has been discussed 
in detail above, the veteran's SMRs for this period of 
service have not been found.  No inference can be drawn from 
those missing records, see Cromer; the Board must render a 
decision based on the evidence which is in the record.

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  The Board cannot ignore a veteran's statement simply 
because the veteran is an interested party, but personal 
interest may affect the credibility of the evidence, and the 
Board is obligated to assess it.  See Cartright v. Derwinski, 
2 Vet. App. 24, 25 (1991).

After thoroughly reviewing the veteran's claims file and 
weighing the evidence, the Board concludes that the 
preponderance of the evidence is against a finding that an 
in-service jaw injury in fact occurred.    

The Board observes that although the veteran has not been shy 
about filing claims with VA over the years, he did not 
mention a jaw injury ("a fractured jaw")
 until December 1995, a full decade after service.  See Shaw 
v. Principi, 3 Vet. App. 365 (1992) [a veteran's delay in 
asserting a claim can constitute negative evidence that 
weighs against the claim].  In the interim, the veteran filed 
claims for service connection for a growth on his right wrist 
in September 1990; a steam burn on his right hand in March 
1992; a stress fracture of his left ankle, bursitis of the 
leg and bladder problems in October 1995.  Dental trauma was 
not mentioned.   

In addition, the Board notes a Medical Certificate (VA Form 
10-10m) dated in August 1990 which notes that the veteran's 
bridge fell off.  No jaw injury in service or TMJ was 
identified by the examiner or complained of by the veteran.  
Moreover, no examiner has identified the jaw fracture claimed 
by the veteran.  In addition, none of the dental examiners 
noted in their reports that the veteran complained of trauma 
to the mouth or jaw.  

In short, the only evidence in the claims file regarding an 
in-service jaw injury are the belated and self-serving 
statements of the veteran.  The Board finds such statements 
to be lacking in credibility in light of the pertinently 
negative medical history.  See Cartright, supra.  If there 
had been a traumatic injury to the jaw during the second 
period of service as the veteran now claims, it stands to 
reason that he would have reported it to treating health care 
professionals and given his history also filed a claim with 
VA shortly after his second period of service.  He did not do 
so.

Thus, element (2), in-service injury,  is not satisfied and 
the claim fails on that basis.  

With regard to element (3), evidence of a nexus between the 
service and the veteran's current disability, the Board's 
determination that the record evidence does not show element 
(2) necessitates a finding that element (3) is also not 
supported.  Indeed, none of the examination reports contain 
any assessment or opinion that relates to the etiology of the 
veteran's claimed TMJ.  In the absence of an in-service 
injury, such medical nexus opinion is manifestly impossible.

Conclusion

In summary, for reasons and bases expressed above, the Board 
concludes that a preponderance of the evidence is against the 
veteran's claims as to both of the issues on appeal.  The 
benefits sought are accordingly denied. 


ORDER

Entitlement to service connection for left varicocele is 
denied.

Entitlement to service connection for TMJ is denied.




____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


